McCulloch, C. J. (dissenting). It is conceded that the court gave the jury correct instructions on the subject of what constitutes probable cause for a prosecution. The point of the controversy between the parties with respect to which Hudson is alleged to have sworn falsely, in the prosecution instituted against him by Redman, is whether or not Hudson had purchased a certain bill of goods from Red-man. Redman sued Hudson before a justice of the peace for the price of the bill of goods, and in the trial which resulted there was a conflict in the testimony on the point at issue, Redman’s testimony being to the effect that he had sold the goods directly to Hudson, and the latter testifying that he did not buy the bill of goods from Redman, but that the goods were purchased from Redman by one Brackett, who was a partner of Hudson’s. This disputed fact was one within the personal knowledge of the two parties, and one or the other of them has misstated the facts in the trial below of the present case,, for there was a sharp conflict in their testimony on that point. The jury have, however, settled that conflict by returning a verdict in Hudson’s favor. The jury necessarily found by their verdict that Hudson told the truth about it and that Redman did not state the facts correctly when he testified that he sold the bill of goods directly to Hudson. In the trial below, Redman, after relating his version of the facts concerning the original controversy, stated that before instituting the prosecution he stated those facts to his .attorney, who gave him an opinion to the effect that upon that state of the case Hudson was guilty of perjury, and that a prosecution against him could be maintained. .The attorney .also testified that Redman related those facts to him and that upon the latter’s statement he advised that Hudson was guilty of perjury. It is true there is no controversy over the fact that Redman did state his side of the ease to his attorney, and also stated what had occurred at the trial, ■but the jury have found by their verdict that Hudson misstated the facts .about the original controversy; and that he obtained the advice of his counsel upon a misstatement of the facts. It is difficult for me to see how the majority comes to the conclusion, therefore, that the facts of the case which tended to establish probable cause are undisputed, when we find that there was a direct conflict between the testimony of the two parties themselves as to what the facts were. “ All authorities agree that all facts of which defendant had knowledge must be stated,” in order to constitute probable cause for a prosecution alleged to have been malicious. 26 Cyc. 34. If, therefore, Redman told his attorney that Hudson had purchased the bill of goods from him, it constituted, according to the conflicting testimony of Hudson, a misstátement of the facts, and therefore could not have afforded probable cause for the prosecution. If any court has ever decided that a man can make probable cause for a prosecution by a misstatement of the facts to his attorney, the case has never been brought to my attention, but that is, 'however, the necessary effect of the decision of the majority in the present case, for they entirely ignore the conflict between the testimony of the two parties to this controversy, and hold that Redman is exonerated from a wrongful prosecution merely because he went to an attorney and obtained his opinion, upon his own misstatement of what the real facts of the controversy were. The position of the majority is not aided at all by the fact that it may be treated as undisputed that Red-,man gave his attorney both sides of the controversy, for his own testimony here shows that he told his attorney what he claims to be the truth now, that Hudson had in fact purchased the goods from him, and the testimony of Hudson tended to show that that is not true and the jury have sustained Hudson on that point. It is entirely beside the question to refer to the general statement of Hudson concerning what he had said to his attorney in procuring the opinion, for even if it be conceded that Hudson waived the requirement for Redman to detail more accurately the particular statements that he made to his attorney, it does not follow that that makes the testimony of Redman and his attorney, bearing on the question of probable cause, undisputed. The sharp conflict in the testimony concerning the material facts, whether or not Hudson bought the bill of goods from Redman, can not be eliminated by any process of reasoning such as is adopted in the opinion of the majority. It seems to me that in all malicious prosecution cases ■hereafter, all that will be necessary for a defendant in a case of that sort to do is to show that he had made his own statement of the facts to his attorney and pro cured an opinion, and! that necessarily will constitute probable cause, whether he stated the facts correctly or not. Mr. Justice Smith concurs in the dissent.